McCLELLAN, J.
(dissenting.) — I am unable to concur in the response above made, by tbe majority to tbe first question certified, viz.: “Is section 23 of tbe act entitled “An act to further provide for tbe revenue of tbe state of Alabama,” approved March 31, 1911, * i:' * void because of being vague, indefinite, or uncertain in its terms as to tbe amount of tbe tax imposed?” Tbe section is quoted in tbe majority opinion. It is plain upon tbe face of tbe section that tbe Legislature intended tbe taxing of defined oil tanks. It is said that this clearly expressed purpose shall fail because tbe amount of tbe tax is not definitely fixed in tbe section — that it is uncertain whether tbe tax imposed shall be $2.50 or $5.00.
In my opinion,. tbe words, “in all other places on each tank of more than one hundred gallons capacity, five dollars ” may be stricken from the section without destroying tbe other, clearly made, unqualified provision for a tax of $2.50 on each tank above tbe prescribed capacity. . In introducing tbe italicized words tbe lawmakers simply put into the section an wholly meaningless expression. Tbe words, in themselves, are, of course, clear; but, having made no antecedent thereto provisions in tbe section for places of any description, tbe reference to all other places became and is entirely unintelligible. Tbe true question then is: Will a meaningless expression in a statute infect with invalidity other provisions that are plain and definite to tbe last degree? It is not a matter of leaving uncertain, undefined, in tbe statute, tbe application of tbe law to one of two or more like objects, as was tbe case in State v. Partlow, 91 N. C. 550; 49 Am. Rep. 652. In *406such cases, of course, the courts cannot select for the lawmakers. That is not a judicial function. Nor does the condition with which we are here concerned fall within the familiar class of cases where a statute contains a part or parts that are invalid for violation of, or nonconformity to, constitutional requirements to the valid enactment of laws. In that class of cases the question becomes one of separation, severability of intelligible provisions of the law; and, if the void parts are independent of the valid, and when cut off leave a complete enactment, sensible and capable of being executed, the valid parts must be sustained. That rule cannot operate where the invalid expresses nothing— is a vain combination of words, following that which is clearly, intelligibly set down. It would seem to be an obvious anomaly to assert that that which is plainly expressed is rendered uncertain in meaning by that Avhich expresses nothing in intelligible form. If the section had provided without reference to all other places, for a tax of $5 following one for half of that sum, Ave should then have such an uncertainty in the expression of the legislative will as that the doctrine of State v. Part-low, supra, Avould apply. The Avord “other,” qualifying “places,” signifies places different from those which had been specified. Having fixed the tax of $2.50 without reference or regard to any place, the condition to the imposition of the $5 tax is afforded nothing whatever, in the section, to Avhich to refer it. It is in the air, as it Avere, and is, therefore, meaningless.
As a practical matter, the effect of eliminating the indicated part of the section will not, cannot, prejudice the appellant; for the consequence, Avould be to exact the payment of the lesser tax.